DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to the Examiner Initiated Interview of and subsequent approved Examiner’s amendment of 3/23/2021. Examiner’s amendment to claims 1, 8 and 15 has been entered.  Claims 2, 9 and 16 have been cancelled.  Claims 1, 3-8, 10-15 and 17-20 are pending in this application.

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview and subsequent electronic mail correspondence with Ms. Bridget E. Kearney on 3/23/2021.  Examiner has amended Claims 1, 8 and 15 as follows: 

	1.	A computer implemented method comprising: 
receiving, by a payment terminal, location information of a virtual user within a virtual environment, wherein the location information of the user includes virtual coordinates of the user in a three-dimensional virtual environment, performing a transaction in one of a plurality of establishments configured in the virtual environment from a Virtual Reality (VR) device, the virtual user corresponding to a physical user;
determining, by the payment terminal, a merchant and associated details corresponding to one of the plurality of establishments based on the location information upon the physical user initiating payment for the transaction using a physical payment card in the payment terminal; 

receiving, by the payment terminal, a result of authorization of the transaction message from the issuer system via the gateway.
	2.	(Canceled)
	3.	The method of claim 1, wherein the VR device and the payment terminal are communicably connected through at least one of a wired and a wireless network.
	4.	The method of claim 1, wherein determining the merchant and associated details comprises extracting, from a mapping table, the merchant and associated details corresponding to the location information of the user from a plurality of merchant and associated details stored in the mapping table, and wherein the mapping table is stored in at least one of the payment terminal and the VR device. 
	5.	The method of claim 4, wherein the merchant and associated details stored in the mapping table comprise at least one of a plurality of merchant details, a merchant ID, and a plurality of acquirer bank details.
	6.	The method of claim 1, wherein the payment terminal is present in a physical environment.
	7.	The method of claim 1, wherein the gateway is connected to at least one of an acquirer system and a network server for sending the transaction message to the issuer system for the authorization.

identifying, by a Virtual Reality (VR) device, location information of a virtual user within the virtual environment, wherein the location information of the user includes virtual coordinates of the user in a three-dimensional virtual environment, performing a transaction in one of a plurality of establishments configured in the virtual environment, the virtual user corresponding to a physical user;
determining, by the VR device, a merchant and associated details corresponding to one of the plurality of establishments based on the location information;
sending, by the VR device, the merchant and associated details to a payment terminal upon the physical user initiating payment for the transaction using a physical payment card in the payment terminal, wherein the payment terminal sends a transaction message comprising the merchant and associated details to an issuer system via a gateway associated with the merchant for authorization; and
receiving, by the VR device, a result of authorization of the transaction message from the issuer system via the gateway. 
	9.	(Canceled)
	10.	The method of claim 8, wherein the VR device and the payment terminal are communicably connected through at least one of a wired and a wireless network.

	12.	The method of claim 11, wherein the merchant and associated details stored in the mapping table comprise at least one of a plurality of merchant details, a merchant ID, and a plurality of acquirer bank details.
	13.	The method of claim 8, wherein the payment terminal is present in a physical environment.
	14.	The method of claim 8, wherein the gateway is connected to at least one of an acquirer system and a network server for sending the transaction message to the issuer system for the authorization.
	15.	A payment terminal comprising:
a processor; and
a memory communicatively coupled to the processor, wherein the memory stores the processor instructions, which, on execution, cause the processor to:
receive location information of a virtual user within a virtual environment, wherein the location information of the user includes virtual coordinates of the user in a three-dimensional virtual environment, performing a transaction in one of a plurality of establishments configured in the 
determine a merchant and associated details corresponding to one of the plurality of establishments based on the location information upon the physical user initiating payment for the transaction using a physical payment card in the payment terminal;
send a transaction message comprising the merchant and associated details to an issuer system via a gateway associated with the merchant for authorization; and
receive a result of authorization of the transaction message from the issuer system via the gateway.
	16.	(Canceled)
	17.	The payment terminal of claim 15, wherein the VR device and the payment terminal are connected through at least one of a wired and a wireless medium.
	18.	The payment terminal of claim 15, wherein determining the merchant and associated details comprises extracting, from a mapping table, the merchant and associated details corresponding to the location information of the user from a plurality of merchant and associated details stored in a mapping table, wherein the merchant and associated details stored in the mapping table comprise at least one of a plurality of merchant details, a merchant ID, and a plurality of acquirer bank details.
	19. 	The payment terminal of claim 18, wherein the payment terminal is present in a physical environment, and wherein the payment terminal stores the mapping table. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations recite a Certain Method of Organizing Human Activity, namely a series of steps to authorize a transaction, the claims as amended overcome the 35 U.S.C. 101 rejection with respect to Step 2B of the 2019 Subject Matter Eligibility Guidance (2019 PEG).  The claim as a whole and in combination performs steps that are not well-understood, routine and conventional in the area of virtual e-commerce and payment transactions.  For instance, in the independent claims, the recited limitations of “receiving, by a payment terminal, location information of a virtual user within a virtual environment, wherein the location information of the user includes virtual coordinates of the user in a three-dimensional virtual environment, performing a transaction in one of a plurality of establishments configured in the virtual environment from a Virtual Reality (VR) device, the virtual user corresponding to a physical user; determining, by the payment terminal, a merchant and associated details corresponding to one of the plurality of establishments based on the location information upon the physical user initiating payment for the transaction using a physical payment card in the payment terminal;” add specific limitations other than what is well-understood, routine and conventional activity in the field, see MPEP 2106.05(d).  Applicant’s 
The closest prior art of record is as follows:
Hoffman et al. (US 8,190,733) discloses “a method and apparatus for providing virtual goods and/or on-line services based on a user's virtual location while surfing the web.” and “the invention automatically provides parallel destinations for predetermined partner sites that only users of the system can visit, and where such users can receive virtual goods and on-line services,…”
Glazer et al. (US 9,824,391) discloses “…a method for a user to shop online in a three dimensional (3D) virtual reality (VR) setting by receiving a request at a shopping server to view a shopping location, having at least one store, and displaying the shopping location to the user's computer in a 3D interactive simulation view via a web browser to emulate a real-life shopping experience for the user.”
Harris et al. (US 2016/0109954) discloses “Systems and methods described herein are for transmitting a command to a remote system.” and further discloses “Augmented Reality Vision Device (V-GLASSESs)” that “transform mobile device location coordinate information transmissions, real-time reality visual capturing, and mixed gesture capturing, via V-GLASSES components, into real-time behavior-sensitive product purchase related information, shopping purchase transaction notifications, and electronic receipts.”
Xing et al. (US 2017/0115742) discloses “The eyeglass communication device may comprise a processor configured to receive one or more commands of a user, perform 
Anand (US 2017/0364920) discloses “…a computer implemented method comprising, receiving an indication that an avatar of a user has initiated a transaction in a virtual reality environment.”
Gabriele et al.(US 2019/0156404) discloses “A method of facilitating an augmented reality experience to purchase an item at a merchant location…” through “storing profile data, receiving location data and environmental data from a computing device associated with the stored profile data.” and “may enable the selection and payment of one or more items by sending a purchase request to a merchant terminal.”
Even though, the combination of the prior art of record discloses the above mentioned features, the prior art of record fails to disclose, either alone or in combination, ““receiving, by a payment terminal, location information of a virtual user within a virtual environment, wherein the location information of the user includes virtual coordinates of the user in a three-dimensional virtual environment, performing a transaction in one of a plurality of establishments configured in the virtual environment from a Virtual Reality (VR) device, the virtual user corresponding to a physical user; determining, by the payment terminal, a merchant and associated details corresponding to one of the plurality of establishments based on the location information upon the physical user initiating payment for the transaction using a physical payment card in the payment terminal;”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/24/2021